IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


WHEELER, ANNA AND "ALL SIMILAR   : No. 189 EM 2016
SITUATE FOR JURY DEMAND"         :
REMAND FOR STATE GUARANTEED      :
JURY TRIAL(S) BY AND FOR "WE THE :
PEOPLE FOR AND BY THE PEOPLE     :
"AGGRIEVED PARTIES"              :
                                 :
                 Petitioner      :
                                 :
                                 :
           v.                    :
                                 :
                                 :
THE SUPERVISORY OFFICERS,        :
AGENTS AND ATTORNEYS OF THE      :
ZONING BOARD OF PHILADELPHIA, OF :
THE CITY AND COUNTY OF           :
PHILADELPHIA, OF THE             :
COMMONWEALTH OF PENNSYLVANIA :
AND THE OWNERS, OFFICERS,        :
AGENTS, AND ATTORNEYS OF         :
NORTHEAST RENOVATIONS, LLC AND :
ANYONE IN OPPOSITION TO STATE    :
GUARANTEED JURY TRIALS RIGHTS IN :
LOWER COURT IN THEIR OFFICIAL    :
CAPACITY (ONLY),                 :

                    Respondents



                                     ORDER



PER CURIAM

      AND NOW, this 2nd day of February, 2017, the Petition for King’s Bench Power

or Extraordinary Relief is DENIED.